DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending and will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 3/15/2021, 4/15/2021, 6/10/2021, and 1/10/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onoda et al. (“Influence of Temperature and Ultrasonic Treatment on Preparation of Titanium Phosphates and Their Powder Properties).
Regarding claim 1, Onoda et al. discloses titanium phosphates as a novel white pigment for cosmetics (see abstract). Onoda et al. discloses titanium phosphates had less photocatalytic activity than titanium dioxide, which should be beneficial for protecting sebum on the skin (see abstract). Onoda et al. discloses particles (see page 225). Onoda et al. discloses crystals of titanium phosphates (see Figure 2).  Regarding the limitation of “wherein a ratio (oil absorption value/specific surface area) of an oil absorption value (ml/100 g) to a specific surface area (m2/g) of the crystal particles is 2.0 or more”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 4, Onoda et al. discloses a particle size of 15µm (see page 225).

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (GB 1,282,594, cited on IDS filed 1/10/2022).
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda et al. (“Influence of Temperature and Ultrasonic Treatment on Preparation of Titanium Phosphates and Their Powder Properties).

Although Onoda et al. teaches titanium phosphates as a novel white pigment for cosmetics (see abstract), Onoda et al. does not teach a cosmetic composition containing the pigment with sufficient specificity to anticipate.
However, regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate a cosmetic composition with the titanium phosphates taught by Onoda et al. One would be motivated to do so with a reasonable expectation of success as Onoda et al. teaches that the titanium phosphates are suitable for use in a cosmetic composition (see abstract).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (GB 1,282,594, cited on IDS filed 1/10/2022) in view of Ma (CN 102641214, citations to English Translation).
The teachings of Beck have been set forth above.
Beck does not teach the pigment is used in a cosmetic.
Ma teaches titanium phosphate in a make-up cosmetic (see abstract).  Ma teaches as white powder raw material, titanium phosphate has good biological compatibility, is not easy to absorbed by skin for use in cosmetic in a certain whitening, moisturizing, smoothness and light catalytic activity, is a soft cosmetic pigment (see abstract). Ma teaches various cosmetic formulation with titanium phosphate in place of titanium dioxide (see [0011]-[0017]).


Double Patenting
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/276299 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/276299 is drawn to a white pigment for cosmetics, the white pigment comprising: a titanium phosphate powder, the titanium phosphate powder including crystal particles of titanium phosphate, wherein the plate-like crystal particles have an average thickness of 0.01 μm or more and 4 μm or less, and the plate-like crystal particles have an aspect ratio of 5 or more, where the aspect ratio is a value calculated by dividing an average primary particle diameter of the plate-like crystal particles by the average thickness.  Regarding the limitation of “wherein a ratio (oil absorption value/specific surface area) of an oil absorption value (ml/100 g) to a specific surface area (m2/g) of the crystal particles is 2.0 or more”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/043166 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/043166 is drawn to a white pigment for cosmetics, the white pigment comprising: a titanium phosphate powder wherein the titanium phosphate powder includes crystal particles of titanium phosphate.  Further, the titanium phosphate powder has an average primary particle diameter of 0.05 μm or more and 20 μm or less, the crystal particles are plate crystal particles, and the plate crystal particles have an average thickness of 0.01 μm or more and 4 μm or less, and an aspect ratio that is a value calculated by dividing an average primary particle diameter of the plate crystal particles by the average thickness is 5 or more. Regarding the limitation of “wherein a ratio (oil absorption value/specific surface area) of an oil absorption value (ml/100 g) to a specific surface area (m2/g) of the crystal In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, 12, and 22-35 of copending Application No. 16/498140 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/498140 is drawn to A titanium phosphate powder comprising plate-shaped crystalline particles of titanium phosphate, wherein: the plate-shaped crystalline particles have an average thickness of 0.01 m or more and 0.048 pm or less an aspect ratio that is a value obtained by dividing an average primary particle diameter of the plate-shaped crystalline particles by the average thickness is 7 or more; and wherein the plate-shaped crystalline particles have an average primary particle diameter of 0.05 pm or more and 0.24 pm or less. Regarding the limitation of “wherein a ratio (oil absorption value/specific surface area) of In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is noted that copending Application No. 16/498140 has a Notice of Allowance mailed 2/2/2022, but as the application has not issued at the time of this action, the rejection is considered to be provisional.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611